Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 11, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 20 of U.S. Patent No. 11,284,140. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 11, and 20 of patent 11,284,140 include the additional limitations such as "… using exponential …”, “ using subjective QoE scores …”, and “modifying one or more encoding or streaming operations based on the overall QoE score”.  Accordingly, instant application’s claims 1, 11, and 20 are broader than patented claims 1, 11, and 20,  therefore, obvious over patent claim 1.


Claims 4, 5, 7-11, 13, 15, and 17 of instant application recite similar features as those of claims 8, 6, 2, 5, 7, 18, 17, and 12, respectively, therefore, are rejected the same.

Claims 2-3, 6, 12, 14, 16, and 18-19 are further rejected as they are not patently distinct and obvious variants of claims of the USPN 11,284,140.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eswara et al., “A Continuous QoE Evaluation Framework for Video Streaming over HTTP”, IEEE Transactions on Circuits and Systems for Video Technology, Vol. 28, No. 11, November 2018 (hereinafter “Eswara”).

Note: The prior art cited in this Office Action have been provided in the parent application 16/401,066, and IDS of 06/13/2022.
Regarding claim 1, Eswara discloses a computer-implemented method (Abstract, as further evidenced by the use of Android based device, page 3242, 1st Col., 2nd  paragraph) for generating a model that computes quality of experience (QoE) scores for reconstructed video data (Sections V, A, B, VI; Pages 3243-3247, Fig. 9), the method comprising:
for each training stream included in a plurality of training streams, computing a feature set that includes a visual quality score (QoE scores as calculated and shown in Fig. 9; Pages 3246-3247);
performing one or more machine learning operations (Learning based model as evidenced by Abstract, and Section A, page 3244) based on the plurality of feature sets  (Section V, pages 3243-3244) and a plurality of ground truth QoE scores to determine a parameter value set (Eswara teaches the following: 1) The opinion scores associated with subjective evaluations – Section IV, page 3241, Col. 2, last paragraph through page 3242, Col. 2, 1st paragraph. 2) QoE plots –Fig. 7, Section V. page 3243, 2nd Col. 3) Playback state: Learning Based QoE Evaluation, Section A., page 3244. Further see the metric in Tables VIII- IX. The Quality metric is shown in Table VI-IX, results of progression of QoE calculations are shown in Figs. 9-11); and
generating a trained QoE model based on the parameter value set, wherein the trained QoE model computes a plurality of overall QoE scores, and each overall QoE score indicates a quality level of a user experience when viewing reconstructed video content derived from encoded video content (As evidenced by the example of Fig. 9, and discussed in detail in pages 3243-3247).
Regarding claim 2, Eswara discloses wherein the feature set further includes a rebuffering duration (Section B., page 3245, Dji , 1st Col. 3rd paragraph).
Regarding claim 3, Eswara discloses wherein both the video quality scores and the rebuffering durations vary across the plurality of training streams (As shown in the example of Fig. 9, and discussed in detail in pages 3243-3247).
Regarding claim 4 Eswara discloses wherein the trained QoE model maps a rebuffering duration and a visual quality score to an overall QoE score (As shown in the example of Fig. 9, and discussed in detail in pages 3243-3247. Furthermore, Exponential QoE mapped by using  parameter λ and opinion scores –visual quality score- to QoE scores as described in Section B, page 3245).
Regarding claim 5, Eswara discloses wherein the overall QoE scores reflect quality issues arising from encoding video content and quality issues arising from rebuffering events (Section B, page 3245, Col. 1, 1st paragraph through page 3246, col. 1, 1st paragraph.
Regarding claim 6, Eswara discloses wherein the plurality of ground truth QoE scores is derived from a plurality of viewer ratings assigned by viewers while viewing reconstructed video content derived from the plurality of training streams (Eswara teaches the following: 1) The opinion scores associated with subjective evaluations – Section IV, page 3241, Col. 2, last paragraph through page 3242, Col. 2, 1st paragraph. 2).
Regarding claim 7, Eswara discloses wherein the visual quality score is associated with a visual quality metric (Section B, page 3245, Col. 1, 1st paragraph through page 3246, col. 1, 1st paragraph).
Regarding claim 8, Eswara discloses wherein the visual quality metric comprises a Video Multimethod Assessment Fusion metric, a multi-scale structural similarity index (Section A., page 3247), or a peak signal-to-noise ratio (Section II, page 3237, 2nd paragraph).
Regarding claim 9, Eswara discloses wherein the one or more machine learning operations are performed on a linear regression model (Section B, page 3245, Col. 1, 1st paragraph through page 3246, col. 1, 1st paragraph. Note: linear regression performed between the vectors). 

Regarding claim 10, Eswara discloses wherein the parameter value set includes a first parameter value for a gain factor (page 3245, e-λ , equation 4), a second parameter value for a non-linearity visual quality factor (page 3238, 1st col., 2nd paragraph, TVSQ, eTVSQ. QPrB calculations of equations 5-9), and a third parameter value for a rebuffering factor (page 3238, 1st col., 2nd paragraph, TVSQ, eTVSQ. As described with respect to rebuffering state and calculations of equations 4-9). See Section A, page 3244 through section B, page 3246.


Computer program codes of claims 11-19 recite similar features as those of the methods of claims 1-10, respectively, effectuating the same, therefore, rejected by the same analysis.

The system of claim 20 recites similar features as those of the method of claim 1, effectuating the same, therefore, rejected by the same analysis.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Applicants are required under 37 C.F.R. § 1.111 (c) to consider there references fully when responding to this action.

Rao et al., USPGPUB 2014/0033242, Abstract, ¶ [27]


Contacts


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843. The examiner can normally be reached Monday-Friday 8-7 ET flex.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R MARANDI/Primary Examiner, Art Unit 2421